Citation Nr: 0119334	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-24 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION


The veteran had active service from January 1969 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

The record reflects that an informal claim of entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD has been raised.  This claim is not before the 
Board, nor is it inextricably intertwined with the claim on 
appeal.  Therefore, it is referred to the RO for appropriate 
action.  


FINDING OF FACT

The veteran has not been diagnosed with post-traumatic stress 
disorder, and the preponderance of the evidence is against a 
finding that he currently has post-traumatic stress disorder.


CONCLUSION OF LAW

Post-traumatic stress disorder was neither incurred nor 
aggravated during the veteran's active duty service.  
38 U.S.C.A. § 1110 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is of the opinion that the claim of entitlement to 
service connection for PTSD may be decided without prejudice 
to the procedural rights of the veteran.

During the pendency of this appeal, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See generally Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the VCAA, 
VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for a benefit 
before adjudicating that claim.  Thus, the VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information and any medical and lay evidence that 
is necessary to substantiate the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  

The new law also provides that VA must make reasonable 
efforts to obtain records pertinent to a claim and if the 
records cannot be secured, so notify the claimant.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Furthermore, under the new law VA must supply a 
medical examination or opinion if such is necessary to make a 
decision on a claim for compensation.  Id.  The appellant is 
entitled to the benefit of this new law.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that the veteran has been afforded the notice 
and assistance required by the new law.  He has been informed 
of the evidence necessary to substantiate his claim for 
entitlement to service connection for post-traumatic stress 
disorder in the statement of the case.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining that 
evidence.  The RO has secured the service medical records and 
post-service VA treatment records for the veteran.  A VA 
examination afforded the veteran in February 1997 in 
connection with a claim of entitlement to nonservice-
connected pension has produced additional evidence pertinent 
to his later claim concerning PTSD.  There has been no 
failure to obtain any additional evidence identified by the 
veteran that would show that he is currently diagnosed as 
having PTSD or otherwise would aid in substantiating his 
claim.

The report of the February 1997 VA examination did suggest 
the possibility that there existed outstanding private 
medical records documenting treatment for depression and 
paranoia in 1971 and borderline personality in 1976.  
However, in the absence of any evidence of a current 
diagnosis of PTSD, no reasonable possibility exists that such 
records would aid in substantiating the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  As just noted, the veteran has been afforded a VA 
examination.  Accordingly, the Board finds that the notice 
and assistance requirements of the VCAA applicable to this 
claim have been fulfilled, see also Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding that the requirement that 
there be a current disability means that there must be 
evidence of the disability at the time of the current appeal, 
and not at some time in the distant past).  The veteran filed 
his claim of entitlement to service connection for PTSD in 
October 1999.

The veteran has also reported that he is in receipt of 
Supplemental Security Income (SSI) from the Social Security 
Administration.  Neither he, nor anyone else has reported 
that the award was based on PTSD.  Thus these records could 
not serve to substantiate his claim.

It is noted that the April 2000 rating decision that the 
veteran now appeals, as well as the statement of the case 
that followed in July 2000, did not discuss a piece of 
evidence pertinent to the claim.  This was the report of a 
psychological evaluation of the veteran performed in December 
1990.  However, this evidence is unfavorable to the veteran's 
claim - - the report contains the conclusion that "PTSD is 
not indicated . . . ."  The Board will not rely on this 
evidence in deciding this appeal.  Thus, the veteran will not 
be prejudiced by a decision that addresses a question that 
has not been considered by the agency of original 
jurisdiction in a statement of the case, cf. Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993), or relies upon 
evidence without his having received prior notice of that 
reliance and been given an opportunity to respond.  See 
Hilkert v. West, 12 Vet.App. 145, 150 (1999), citing Thurber 
v. Brown, 5 Vet.App. 119, 122 (1993).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  When a disability is 
not initially manifested during service or within an 
applicable presumptive period, "direct" service connection 
may nevertheless be established by evidence demonstrating 
that the disability was in fact incurred or aggravated during 
the veteran's active service.  See 38 U.S.C.A. § 1113(b) 
(West 1991); 38 C.F.R. 3.303(d).  Service connection for 
post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2000); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Regulation 
38 C.F.R. § 4.125 requires that a diagnosis of a mental 
disorder conform to American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
(4th ed.) (1994) (DSM IV); and be supported by findings on an 
examination report.  38 C.F.R. § 4.125(a).  

The adjudication of a claim of entitlement to service 
connection for post-traumatic stress disorder requires the 
evaluation of the evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, his military records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 1991).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id.

His DD Form 214 (DD 214) shows that the veteran had service 
in Vietnam.  The citations and awards listed on the DD 214 
are the National Defense Service Medal, the Vietnam Service 
Medal with one star, the Republic of Vietnam Campaign Medal 
with device, and a Rifle Sharpshooting Badge.

A review of the veteran's service medical records discloses 
no findings, complaints, or treatment pertinent to a 
psychiatric disorder.  At his separation, the veteran was 
evaluated as psychiatrically normal.

Post-service medical records show that since separation from 
active duty, the veteran has been hospitalized at VA facility 
and received regular outpatient VA psychiatric treatment.  A 
VA hospital summary dated in September 1971 states that the 
veteran was admitted with a history of fatigue and malaise of 
several months' duration, was asymptomatic throughout his 
hospital stay, and was discharged with no prescription for 
medication.  The diagnosis was no disease found. 

VA outpatient treatment records covering a period from 
October 1990 to March 1999 show that throughout that time, he 
received medication and other treatment for certain diagnosed 
acquired psychiatric disorders, including bipolar disorder, 
depression, and dysthymia.  An October 1990 clinical record 
states an assessment of rule out PTSD.  However, none of 
these records documents any findings, diagnosis, or treatment 
for PTSD.

The report of the VA psychiatric examination conducted in 
February 1997 indicates that the veteran gave a history of 
having had psychiatric problems since the early 1970's.  The 
report reflected that the veteran told the examiner that he 
had served in Vietnam for ten months, worked during that 
service as a truck mechanic and truck driver, and saw 
relatively little combat.  The report also said that the 
veteran related that he physically attacked one of his 
sergeants, had homicidal ideations about his lieutenant, and 
was punished with combat duty.  Also reported was the account 
given by the veteran of his difficulties in functioning 
normally after service.  The examination produced a 
multiaxial diagnosis of dysthymic disorder (Axis I), 
borderline personality disorder (Axis II), not determined 
(Axis II), stressor of economic problems (Axis IV), and GAF 
(Global Assessment of Functioning) score of 45 (Axis V).  

In March 1997, the RO issued a rating decision granting the 
veteran entitlement to a nonservice-connected pension.  As 
part of this determination, the veteran was found to be 70 
percent disabled from a dysthymic disorder.

Without medical evidence diagnosing PTSD, the veteran's claim 
for entitlement to this disorder cannot be granted.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Simply put, a 
grant of service connection requires competent evidence that 
the claimant actually has the disability in question.  At 
this time there is no such evidence.  Therefore, the benefit 
sought on appeal is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5107).  
However, as the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for 
post-traumatic stress disorder, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

